United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 1, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60414
                          Summary Calendar


SHAHEEN SALIM MERCHANT; SAFRAZ MERCHANT; SOEEN MERCHANT,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A70 951 035
                                 A70 951 036
                                 A78 877 114
                        --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Shaheen Salim Merchant (“Merchant”) and her sons, Safraz

Merchant and Soeen Merchant, all natives and citizens of India,

petition for review of an order from the Board of Immigration

Appeals (“BIA”) affirming the immigration judge’s (“IJ”) decision

to deny Merchant’s application for asylum.    Safraz Merchant and

Soeen Merchant concede that their immigration status is dependent

on whether Merchant is eligible for asylum.   Merchant has waived

the denial of her applications for withholding of removal and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60414
                                 -2-

relief under the Convention Against Torture by failing to argue

those issues.   Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052

(5th Cir. 1986).

     This court will uphold the BIA’s factual finding that an

alien is not eligible for asylum if the determination is

supported by substantial evidence.   Efe v. Ashcroft, 293 F.3d

899, 903 (5th Cir. 2002).   “The substantial evidence standard

requires only that the Board’s conclusion be based upon the

evidence presented and be substantially reasonable.”

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002)

(internal quotation marks and citations omitted).   Because the

BIA adopted the findings and conclusions of the IJ in this case,

we review the decision of the IJ.    Efe, 293 F.3d at 903.

     Merchant has failed to make the requisite showing that she

is unable or unwilling to return to India “because of persecution

or a well-founded fear of persecution on account of race,

religion, nationality, membership in a particular social group,

or political opinion . . . .”   8 U.S.C. § 1101(a)(42)(A); see

also Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).

     Accordingly, the petition for review is DENIED.